Citation Nr: 1826472	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-19 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Arteriosclerotic Heart Disease (Coronary Artery Disease), to include as secondary, exposure to herbicides. 

2.  Entitlement to service connection for diabetes mellitus type II, to include as secondary, exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran has a period of active duty service from October 1969 to August 1971. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This appeal was processed using the Legacy Content Manager Documents, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's Arteriosclerotic Heart Disease (Coronary Artery Disease), associated with herbicide exposure did not manifest to a compensable degree within the applicable presumptive period; continuity of symptomatology is not established; and is not otherwise etiologically related to an in-service injury, event, or disease.

2.  The Veteran's diabetes mellitus type II, associated with herbicide exposure did not manifest to a compensable degree within the applicable presumptive period; continuity of symptomatology is not established; and is not otherwise etiologically related to an in-service injury, event, or disease.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for Arteriosclerotic Heart Disease (Coronary Artery Disease), to include as associated with herbicide exposure has not been satisfied.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).  

2.  The criteria for entitlement to service connection for diabetes mellitus type II, to include as associated with herbicide exposure has not been satisfied.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017). 

The Veteran has been provided information concerning his duties and VA duties in terms of developing the claims.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(c) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
The Veteran's service treatment and service personal records have been obtained and the Veteran has received treatment at VA health care facilities.  Any pertinent records concerning private treatment have been obtained.  The VA records have been obtained.

The Veteran's service treatment and service personal records have been obtained and the Veteran has received treatment at VA health care facilities.  Any pertinent records concerning private treatment have been obtained.  The VA records have been obtained.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for certain chronic diseases, including cardiovascular renal disease and or hypertension, and/or diabetes may be presumed to have been incurred in service when manifested to a compensable degree within 1 year of separation from qualifying service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Ischemic heart disease (but not hypertension or stroke residuals) and diabetes type II may be presumed incurred in service if a Veteran is shown exposed to Agent Orange.  Id.

The first element of Shedden is established for the claims because the record clearly demonstrates that the Veteran has a diagnosis of Coronary Artery Disease and diabetes mellitus type II.  He has reported having a stroke some years ago.  In a September 2010 VA examination, the examiner diagnosed the Veteran with hyperlipidemia.  In a March 2010 VA examine, the examiner diagnosed the Veteran with diabetes mellitus type II.  The more dispositive question is whether the Veteran's diagnosed coronary artery disease and diabetes mellitus type II is related to his service and associated with his contention that he was exposed to herbicides in-service. 

The Veteran's Service Treatment Records (STRs) from entry in October 1969 to discharge in August 1971 reveal no complaints, diagnosis, or treatments for coronary artery disease or diabetes mellitus type II.

In an April 2005 VA examination the, the examiner noted that the Veteran has neither a history of chest pain or heart palpitations nor a history of myocardial infractions.  In a March 2010 VA examination, the examiner diagnosed the Veteran with hypertension and tachycardia.  In an April 2010 VA examination, the examiner noted that the Veteran's left ventricle has normal thickness and normal size.  The examiner also noted that the Veteran's right ventricle has normal thickness and normal size.  The examiner found normal perfusion and normal wall motion of the Veterans heart; however the examiner also diagnosed the Veteran with hyperlipidemia and pericarditis of the heart.  In a September 2010 VA examination, the examiner diagnosed the Veteran with hyperlipidemia.  The medical record also reveals that the Veteran also suffered a stroke in November 2009.  As noted above in a March 2010 VA examine, the examiner diagnosed the Veteran with diabetes mellitus type II.

A review of the claims files reveals that in a June 2017 hearing before the Board, the Veteran testified to having suffered a stroke in November 2009 and currently takes the medication Plavix for heart disease treatment.  The Veteran also asserts coming into contact with the herbicide Agent Orange while stationed at the at the Charleston Harbor ship yard in Charleston, South Carolina during his tour of duty.  The Veteran asserts that his exposure to the herbicide Agent Orange resulted in his current medical conditions of Coronary Artery Disease and diabetes mellitus type II.

Pursuant to the statutes, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service".  38 U.S.C. § 1116(f) (2012), 38 C F R. § 3.307(a)(6)(iii)(2017).  

In-service herbicide exposure may be conceded due to alternate means other than service in Vietnam, however there must be verification of such exposure and it must be determined through scientific means that such exposure was sufficient to cause the claimed condition.  

Here, the Veteran's service personnel records confirm that he served at Charleston Harbor ship yard in Charleston, South Carolina and did not serve in the Republic of Vietnam; therefore, he is presumed to not have been exposed to herbicide agents based on the ground experience in Vietnam.  However, as noted above, herbicide exposure may be conceded due to alternate means other than service in Vietnam, however there must be verification of such exposure and it must be determined through scientific means that such exposure was sufficient to cause the claimed condition.  

The Board finds that, the preponderance of the evidence is against finding that the Veteran's coronary artery disease as secondary to herbicide exposure and diabetes mellitus type II as secondary to herbicide exposure are service connected.  No evidence of the record from the Veteran's STR's to the Veterans VA and private treatment records demonstrate that the Veteran's conditions are in any way service connected or that the Veteran was exposed to herbicides during service.  As noted, there is no objective evidence that Agent Orange was present at Charleston Harbor ship yard in Charleston, South Carolina at any time during the Veteran's active service.  Therefore, herbicide exposure has not been confirmed.  The Naval Ship Yard does not show up on any list of bases that experimented with or otherwise transported Agent Orange.  The Veteran has reported there was spraying around the base, and that may have been the case, but there is nothing to suggest that Agent Orange was what was sprayed.

In the alternative, it is noted that ischemic heart disease, not hypertension or stroke residuals warrant the Agent Orange presumption.  It is not shown that hypertension, stroke residuals, coronary artery disease or diabetes were shown or demonstrated within 1 year of separation from service.  Moreover, there is no clinical evidence that any of these disorders are related to an in-service event or occurrence.

The opinions of record to the Veteran's claims provided thorough and persuasive rationales, the preponderance of the most probative evidence weighs against the claims.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for Arteriosclerotic Heart Disease (Coronary Artery Disease), to include as secondary, exposure to herbicides is denied. 

Entitlement to service connection for diabetes mellitus type II, to include as secondary, exposure to herbicides is denied. 


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


